The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county of selling intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The case was tried in November, 1929, and the appeal was lodged in this court in January, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record; the evidence is sufficient to sustain the conviction. No jurisdictional or fundamental error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.